UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant toRule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:July 25, 2012 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:July 25, 2012 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 12-31-TR Date: July 25, 2012 TECK REPORTS UNAUDITED SECOND QUARTER RESULTS FOR 2012 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) reported second quarter adjusted profit of $312 million, or $0.53 per share, compared with $663 million or $1.12 per share in 2011. “We are pleased with our operating results for the second quarter, with record quarterly copper production, a significant increase in coal sales compared with the last quarter and settlement of labour agreements at our Trail and Cardinal River operations. Notwithstanding these increases, commodity prices were lower due in part to uncertainty over global economic conditions, resulting in lower profits compared with the second quarter of last year. However, our balance sheet relemains strong with $3.6 billion of cash, which positions us to continue advancing our longer term growth plans,” said Don Lindsay, President and CEO. Highlights and Significant Items — Gross profit before depreciation and amortization was $1.0 billion in the second quarter compared with $1.4 billion the second quarter of 2011. — Cash flow from operations, before working capital changes, was $725 million in the second quarter compared with $1.2 billion a year ago. — Profit attributable to shareholders was $268 million and EBITDA was $790 million in the second quarter. — To date we have reached agreements with our coal customers to sell 5.0 million tonnes of coal in the third quarter of 2012 and we expect to conclude additional sales over the course of the quarter. While prices for our premium coal have been agreed at US$225 per tonne, the average price for all products is approximately US$198 per tonne. — Our cash balance was $3.6 billion at June 30, 2012, after capital expenditures, investments and debt payments totaling $891 million in the second quarter. — New five-year labour agreements were ratified at our Trail Operations in the second quarter and at our Cardinal River Operations in early July. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com — We achieved record quarterly copper production of 90,000 tonnes in the second quarter, which reflects our share of significantly higher production from Antamina’s major mill expansion. — Subsequent to quarter end, the Social and Environmental Impact Assessment for the Quebrada Blanca Phase 2 project was voluntarily withdrawn in response to comments from Chilean regulators and requests for additional information. We are working with the regulators to define the time frame for resubmission of the application. — We declared a $0.40 per share dividend on our Class A common shares and Class B subordinate voting shares, which was paid on July 3, 2012. 2 Teck Resources Limited 2012 Second Quarter News Release This management’s discussion and analysis is dated as at July 24, 2012 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (Teck) and the notes thereto for the three months ended June 30, 2012 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2011. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2011, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION” below. Overview We continue to make significant progress on our plan to increase copper and coal production. Copper production of 90,000 tonnes was a new quarterly record, with further increases expected in each of the next two quarters. Coal production was reduced by approximately 700,000 tonnes due to the nine-day Canadian Pacific Railway labour disruption which caused a complete shutdown of rail operations from our Elk Valley mines. However, material moved was maintained at our first quarter levels and this will benefit production in future periods. Base metal prices weakened during the second quarter. Contract coal prices were weaker than those we experienced in the previous quarter, but coal sales volumes increased. Unit operating costs at our coal operations rose slightly as a result of the effect of lower production levels as we were forced to temporarily curtail production due to the rail strike. Our strong cash flow, debt capacity and cash position of $3.6 billion, together with access to capital markets, should provide the financial capacity necessary to fund our attractive portfolio of growth projects. 3 Teck Resources Limited 2012 Second Quarter News Release Profit and Adjusted Profit* Adjusted profit, which excludes the effect of certain transactions as described in the table below, was $312 million, or $0.53 per share, in the second quarter of 2012 compared with $663 million, or $1.12 per share, in the same period a year ago. The decline in adjusted profit was primarily due to significantly lower coal and metal prices. Also contributing to the lower adjusted profit were negative after-tax pricing adjustments of $53 million as a result of declining metal prices in the quarter compared with minimal adjustments in the second quarter of 2011. Partly offsetting these items was a 21% and 10% rise in coal and copper sales volumes, respectively. Profit attributable to shareholders was $268 million, or $0.46 per share, in the second quarter compared with $756 million or $1.28 per share in the same period last year. Three months ended June 30, Six months ended June 30, ($ in millions) Profit attributable to shareholders as reported $ Add (deduct): Asset sale gains ) Foreign exchange (gains) losses 13 2 19 (5 ) Derivative (gains) losses 12 (8
